DETAILED CORRESPONDENCE
Application Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Applicant’s amendment to the claims filed after final rejection on 12/04/2020 in response to the Final Rejection mailed on 09/30/2020 is acknowledged and entered into the record.
Applicant’s remarks filed on 12/04/2020 in response to the Final Rejection mailed on 09/30/2020 have been fully considered and are deemed persuasive to overcome the objections and/or rejections of record in view of the examiner’s amendment to the claims presented below.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 5, and 9-13 under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (WO 2014/106593 A1; cited on IDS filed on 04/27/2018) as evidenced by Shaw et al. (WO 2007/044993; cited on PTO-892 mailed 01/21/2020) and Vind et al. (WO 00/60063; withdrawn in view of the examiner’s amendment to the claims set forth below.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Authorization of this examiner’s amendment was given during a conversation with Mr. David Fazzolare, Reg. No. 59,172, on 01/26/2021.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace the claim set filed on 12/04/2020 with the following re-written claim set.
1. (Currently Amended) A detergent composition comprising:
	(i) at least one alpha amylase variant comprising [[a]] modifications to amino acid positions corresponding to amino acid positions 
	H1*+N54S+V56T+G109A+Q169E+Q172K+A174*+G182*+D183*+N195F+V206L+K391	A+G476K;  	
	H1*+N54S+V56T+G109A+R116H+A174S+G182*+D183*+N195F+V206L+K391A+G476	K;                                                                                                                                                               	
	H1*+N54S+V56T+K72R+G109A+F113Q+R116Q+W167F+Q172G+A174S+G182*+ 	D183*+G 18 4T+N195F+V206L+K391A+P473R+G476K;                                                                    	
	H1*+N54S+V56T+G109A+F113Q+R116Q+Q172N+A174S+G182*+D183*+N195F+V20	6L+A26 5G+K391A+P473R+G476K;
	H1*+N54S+V56T+ K72 R+G 109A+ F113Q+W167F+Q172R+A174S+G182*+ 	D183*+N195F+V206L+K391A+G476K;

	H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G18	2*+D183*+N195F+V206L+G255A+K391A+Q395P+T444Q+P473R+G476K;
	H1*+N54S+V56T+G109A+T134E+A174S+G182*+D183*+N195F+V206L+K391A+G476	K;
	H1*+N54S+V56T+ K72R+G109A+A174S+G182*+D183*+N195 F+V206L+G255A+ 	K391A+G476K; and
	H1*+N54S+V56T+G109A+W167F+Q172E+L173P+A174K+G182*+D183*+N195F+V20	6L+K391A+G476K[[,]] of the amino acid sequence of SEQ ID NO: 1, 
	wherein said alpha-amylase variant shares at least 85%, but less than 100% sequence identity with the amino acid sequence of SEQ ID NO:  1, 
	(ii) at least one protease having protease activity, wherein said protease is selected from the group consisting of:
a protease having identity to the amino acid sequences of SEQ ID NOs:  2, 3, 19, 20, or 23;
a protease variant comprising a substitution at one or more amino acid positions corresponding to amino acid positions 171, 173, 175, 179, or 180 of the amino acid sequence of SEQ ID NO:  2, wherein said protease variant has sequence identity to the amino acid sequence of SEQ ID NO:  2;
a protease variant comprising a modification in one or more amino acid positions corresponding to amino acid positions 32, 33, 48, 49, 50, 51, 52, 53, 54, 58, 59, 60, 61, 62, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 116, 123, 124, 125, 126, 127, 128, 129, 130, 131, 132, 133, 150, 152, 153, 154, 155, 156, 158, 159, 160, 161, 164, 169, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 197, 198, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, or 216 of the amino acid sequence of SEQ ID NO:  3,
a protease variant comprising a substitution[[s]] in one or more amino acid positions corresponding to amino acid positions 9, 15, 27, 42, 52, 55, 56, 59, 60, 66, 74, 85, 97, 99, 101, 102, 104, 116, 118, 154, 156, 157, 158, 161, 164, 176, 179, 182, 185, 188, 198, 199, 200, 203, 206, 210, 211, 212, 216, 230, 232, 239, 242, 250, 253, 255, 256, or 269, of the amino acid sequence of SEQ ID NO:  3, wherein said protease variant the amino acid sequence of SEQ ID NO:  3, and
a protease variant comprising a substitution in one or more amino acid positions corresponding to amino acid positions 32, 33, 49, 50, 51, 52, 53, 54, 55, 60, 61, 62, 63, 64, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 118, 125, 126, 127, 128, 129, 130, 131, 132, 133, 134,135, 152, 154, 155, 156, 157, 158, 161, 162, 163, 167, 170, 175, 181, 187, 183, 184, 185, 186, 187, 188, 189, 190, 191, 192, 203, 204, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, or 222 of the amino acid sequence of SEQ ID NO: 23, wherein said protease variant has at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 23.
2-4.  (Cancelled)
5.  (Currently Amended) The detergent composition of claim 1, wherein said protease is the protease set forth in 
6.  (Currently Amended) The detergent composition of claim 1, wherein said protease is [[a]] the protease variant set forth in (b)  wherein the amino acid in the position corresponding to position 171 of the amino acid sequence of SEQ ID NO:  2 is selected from the group consisting of W, K, E, D, and N; and/or the amino acid in the position corresponding to position 173 of the amino acid sequence of SEQ ID NO:  2 is P; and/or the amino acid in the position corresponding to position 175 of the amino acid sequence of SEQ ID NO:  2 is selected from the group consisting of A, V, and P; and/or the amino acid in the position corresponding to position 179 of the amino acid sequence of SEQ ID NO:  2 is selected from the group consisting of C, V, Q, S, T, E, H, K, M, N, and A; and/or the amino acid in the position corresponding to position 180 of the amino acid sequence of SEQ ID NO;  2 is Y.
7.  (Currently Amended) The detergent composition of claim 1, wherein said protease variant set forth in (b) comprises a substitution at amino acid positions selected from S173P, S175P or F180Y, wherein said amino acid positions correspond to amino acid positions of the amino acid sequence of SEQ ID NO: 2.
8.  (Currently Amended) The detergent composition of claim 1, wherein said protease variant comprises one or more of the following substitutions at amino acid positions corresponding to amino acid positions[[;]] X9E, X9R, X15T, X27, X42R, X52S, X55P, X56P, X59D, X59E, X60D, X60E, X66A, X74D, X85N, X85R, X97A, X97E, X97D, X99E, X99D, X99G, X99N, X99H, X99M, X101A, X102I, X102N, X104A, XI16V, X116R, X154D, X156E, X157S, X157D, X157P, X158E, X161A, X164S, X176E, X179E, X182E, X185N, X188P, X198D, X199I, X200L, X203W, X206G, X210V, X211D, X211Q, X211E, X212D, X212E, X212S, X216S, X216A, X230H, X239R, X242D, X250D, X253D, X255W, X255D, X255E, X256E, X256D, or X269H, of the amino acid sequence of SEQ ID NO: 3.
of claim 1, wherein said detergent composition further comprises one or more additional enzymes selected from the group consisting of:
	(A) an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 5, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 5, and wherein said alpha-amylase variant has alpha-amylase activity;
	(B)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 6, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 6, and wherein said alpha-amylase variant has alpha-amylase activity;
	(C)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 7, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 7, and wherein said alpha-amylase variant has alpha-amylase activity;
	(D)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 8, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO:  8, and wherein said alpha-amylase variant has alpha-amylase activity;
	(E)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 9, and wherein said alpha-amylase variant has alpha-amylase activity;
	(F)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 10, and wherein said alpha-amylase variant has alpha-amylase activity;
	(G)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 13, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 13, and wherein said alpha-amylase variant has alpha-amylase activity;
	(H)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 14, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 14, and wherein said alpha-amylase variant has alpha-amylase activity;
comprising the amino acid sequence of SEQ ID NO: 11, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 11, and wherein said alpha-amylase variant has alpha-amylase activity;
	(J)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 12, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 12, and wherein said alpha-amylase variant has alpha-amylase activity;
	(K)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 15, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 15, and wherein said alpha-amylase variant has alpha-amylase activity;
	(L)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 16, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 16, and wherein said alpha-amylase variant has alpha-amylase activity;
	(M)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 17, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 17, and wherein said alpha-amylase variant has alpha-amylase activity;
	(N)    an alpha-amylase comprising the amino acid sequence of SEQ ID NO: 18, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 18, and wherein said alpha-amylase variant has alpha-amylase activity;
	(O)    a lipase comprising the amino acid sequence of SEQ ID NO: 4, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 4, and wherein said lipase variant has lipase activity, and
	(P)    a protease comprising the amino acid sequence of SEQ ID NO: 2, 3, 19, 20, or 23, or a variant thereof having sequence identity to the amino acid sequence of SEQ ID NO: 2, 3, 19, 20, or 23, and wherein the protease variant has protease activity.
10.  (Currently Amended) The detergent composition of claim 9, wherein said additional enzyme  selected from the group consisting of:
	(A) to amino acid positions corresponding to amino acid positions: 9, 118, 149, 182, 186, 195, of the amino acid sequence of SEQ ID NO:5;
	(B)  to amino acid positions corresponding to amino acid positions: 140, 195, 183, 184, and 206of the amino acid sequence of SEQ ID NO: 6;
	(C)    to amino acid positions corresponding to amino acid positions: 180, 181, 243, and 475of the amino acid sequence of SEQ ID NO: 7;
	(D)    to amino acid positions corresponding to amino acid positions: 178, 179, 187, 203, 458, 459, 460, and 476of the amino acid sequence of SEQ ID NO: 8;
	(E)    to an amino acid position corresponding to amino acid position 202of the amino acid sequence of SEQ ID NO:9;
	(F)    to amino acid positions corresponding to amino acid positions: 405, 421, 422, and 428of the amino acid sequence of SEQ ID NO: 10;
	(G)    to amino acid positions corresponding to amino acid positions: 48, 49, 107, 156, 181, 190, 209, and 264 of the amino acid sequence of SEQ ID NO: 13; and
	(H)   to amino acid positions corresponding to amino acid positions: 4, 27, 33, 38, 57, 58, 60, 83, 86, 91, 94, 96, 97, 99, 111, 150, 163, 210, 216, 225, 227, 231, 233, 249, 254, 255, 256, 263, 264, 265, 266, 267, and 269 of the amino acid sequence of SEQ ID NO: 4.
11.  (Cancelled)
12.  (Currently Amended) The detergent composition of claim 1, further comprising at least one chelating agent; at least one surfactant; at least one sulfonated polymer; at least one hydrotrope; at least one builder and/or co-builder; at least one perfume; and/or at least one kind of bleaching system.
13. (Currently Amended) The detergent composition of claim 1, wherein said detergent composition is a liquid laundry detergent composition, a powder laundry detergent composition, a liquid dishwash detergent composition, or a powder dishwash detergent composition.

16. (Currently Amended) A method of laundering, comprising laundering a fabric with [[a]] the detergent composition of claim 1, at a temperature of 40oC or less.
17.  (Currently Amended) A method of dishwashing in an automatic dishwashing machine the detergent composition of claim 1 in a detergent composition compartment in said automatic dishwashing machine, and releasing said detergent composition during a main-wash cycle.
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1, 5-10 and 12-13 are drawn in relevant part to a detergent composition comprising:  (i) at least one alpha amylase variant comprising modifications to amino acid positions corresponding to amino acid positions selected from the group consisting of:  H1*+N54S+V56T+G109A+Q169E+Q172K+A174*+G182*+D183*+N195F+V206L+K391A+G476K;  H1*+N54S+V56T+G109A+R116H+A174S+G182*+D183*+N195F+V206L+K391A+G476K;                                                                                                                                                              H1*+N54S+V56T+K72R+G109A+F113Q+R116Q+W167F+Q172G+A174S+G182*+ D183*+G184T+N195F+V206L+K391A+P473R+G476K;                                                                 H1*+N54S+V56T+G109A+F113Q+R116Q+Q172N+A174S+G182*+D183*+N195F+V206L+A26 5G+K391A+P473R+G476K;H1*+N54S+V56T+ K72 R+G 109A+ F113Q+W167F+Q172R+A174S+G182*+ D183*+N195F+V206L+K391A+G476K; H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G182*+D183 *+N195F+V206L+G255A+K391A+G476K; H1*+N54S+V56T+K72R+G109A+R116H+T134E+W167F+Q172G+L173V+A174S+G182*+D183*+N195F+V206L+G255A+K391A+Q395P+T444Q+P473R+G476K; H1*+N54S+V56T+G109A+T134E+A174S+G182*+D183*+N195F+V206L+K391A+G476K; WO 2014/106593 A1; cited on IDS filed on 04/27/2018); however, Andersen et al. fails to teach or suggest the specific combination of mutations as set forth in the claims.  Accordingly, claims 1, 5-10 and 12-13 are allowable over the prior art of record.  In as much as the methods of laundering and dishwashing require the detergent composition of claim 1, the methods of 16 and 17 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Election/Restrictions
Claims 1, 5-9 and 12-13 are allowable. The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on 09/27/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I, II, III is withdrawn.  Claims The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election requirement between the alpha amylases and additional enzymes is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656